DETAILED ACTION
	The Response filed 30 March 2021 has been entered.  Claims 1, 5, and 8 remain pending.  Claims 2-4, 6-7, and 9-10 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues on pgs. 4-5 of the Response filed 30 March 2021 that the amendments overcome the outstanding objections and rejections to be allowable.  However, there are claim objections remaining, as discussed below.
Claim Objections
Claims 1, 5, and 8 are objected (wherein claims 5 and 8 inherit their objections because of their dependencies) to because of the following informalities:  
In claim 1, line 7, “a valve device” should be changed to --the valve device-- because the valve device is antecedently introduced in the preamble.
In claim 1, lines 19-20, “the side surfaces on the upstream side” should be changed to --the side surface on the upstream side-- because there’s only antecedent basis for one side surface on an upstream side of one groove.
In claim 1, line 23-26, “the side surfaces on the upstream in a direction in which the fluid passes is formed perpendicular to the seat surface, the side surface on the downstream side having a gentler slope than a slope of the side surface on the upstream side” should be changed to --side surfaces on respective upstream sides of the grooves in the direction in which the fluid 
Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
Claims 5 and 8 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, a plurality of grooves whose respective upstream-side surfaces are perpendicular to the seat surface (understood to comprise all of the top surfaces of the valve seat 7b around the annular grooves 30 in view of paragraphs 32, 39, and 46 of the applicant’s specification) and whose respective downstream-side surfaces have a gentler slope than the upstream-side surfaces.
Conclusion
This application is in condition for allowance except for the following formal matters: the claim objections of claim 1 discussed above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753